THE     ATKBRNVEY           GENERAL
                              OF-XAS




Hon. W. S. Heatly                      Opinion No. ~-66
Chairman
Committee on Appropriations            Re:   If the Legislature passes a
House of Representatives                     general appropriation bill for
Austin, Texas                                one year only, does Article III,
                                             Section &a of the Texas
                                             Constitution require sufficient
                                             cash and revenue to become
                                             available during the one-year
Dear Sir:                                    period covered by the bill?
     We are in receipt of your letter of May 3, 1967, in which
you request our opinion on the following question:
     "In the event the Legislature passes a general appropriation
     bill for one year 'on1 does the Constitutional provision
     in question (Section %'
                           ga of Article III require that suf-
     ficient cash and revenue become avellab1e during the one-
     year period covered by the bill?"
     It Is our opinion that the answer to your question must be in
the affirmative.
     At the General Election November 3, 1942, Article III of the
Constitution of Texas was emended by adding thereto a new section
designated Section @a which provides in pert that except for a
finding of an emergency, and an Imperative public necessity end
"with a 4/5 vote of the total membership of each House, no eppro-
priation in excess of the cash end anticipated revenue of the
funds from which such appropriation is to be made shall be valid",
end "no bill containing an appropriation shell be considered es
passed or be sent to the Governor for consideration until end unless
the Comptroller of Public Accounts endorses his certificate thereon
showing that the amount appropriated is within the amount estimated
to be available in the effected funds."
     In Attorney General Opinion No. o-5135, 1945, this office held
that the above Constitutional provision doe8 mandatorily require the
State to operate on a "cash basis" from and after January 1, 195.
The following observation was made therein in construing this
Constitutional provision:
            "The people, In edoptrng the amendment, evidently
            had that purpose in mind, otherwise the amendment
            would serve no purpose whatever, end it will not
            be presumed that the Legislature in submitting the
            amendment to the Constitution, end the people in

                             - 306 -
Hon. W. S. Heetly, page 2   (~-60

         adopting it, would do,e useless thing. That
         the Legislature In submitting the amendment (and
         the people in voting for it) intended that the
         purpose was to place the State on a cash basis
         is manifest from the language of the form of
         ballot contained in the resolution (R.J.R. No. 1)
         submitting the amendment ...'I
     It is settled law that in construing such a Constitutional
provision that it should be construed as it was understood by the
average voter when he cast his ballot for or against it. In
Brady v. Brooks, 89 S.W. 1052, the following statement was made:
          "The voters, es a rule, are unlearned in law
          and, es persons of this class would reaeonebly
          construe the Constitution upon which they vote,
          such ought to be the construction of the courts."
     It is, therefore, our duty to apply this rule of c,onstruction
to the meaning of the Constitutional provision in questionend in
doing so we must conclude'thet the voters evidently understood that
the purpose of the amendment was to limit the authority of the
Legislature to appropriate money in excess of the cash end anti-
cipated revenues or, in other words, the average voter unlearned in
the law understood that its purpose was to place the State on a
"cash basis".
     It is a matter of common knowledge that prior to 1942 end
beginning in the early 1930's, the State operated in the "red"
continually and employee8 of the State had to discount their warrants
et the end of each month et a loss to them. Until this Constitutional
#;n-;;sionwas enacted, the State was never able to get out of the
      and operate on e cash basis.
     It is our opinion that the Constitutional provision imposes a
duty upon the Comptroller which is self-enacting end no further
legislation was required in this respect.
     When the Comptroller of Public Accounts endorses his certificate
upon a bill showing that the amount appropriated Is within the amount
estimated to be available, we believe that the spirit end intent
of the Constitutional provision requlreg,thet the amount appro-
priated for the particular year is within the amount estimated to
be available within said year and not some other year.



                             - 307 -
   .     -




Hon. W. S. Heatly, page 3 (M-66)


                                SUMMARY
             In the event the Legislature passes a general
             appropriation bill for one year only, Article III,
             Section 49a, Constitution of the State of Texas,
             requires that sufficient cash and revenue become
             available during the one-year period covered by
             the bill.
                                          Yo rs very truly,
                                           ,7



                                               ney General of Texas

Prepared by Kerns Taylor
Assistant Attorney General
KT:sss
APPROVED:
OPINION COMMITTEE
Hawthorne Phillips, Chairmen
W. V. Geppert, Co-Chairman
John Grace
Houghton Brownlee
Robert L. Towery
J. C. Davis
STAFF LEGAL ASSISTANT
A. J. Carubbi, Jr.




                                '-308 -